Citation Nr: 1338471	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-29 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include chondromalacia and degenerative joint disease (DJD), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's current claim on appeal has been developed as a petition to reopen a previously denied claim of entitlement to service connection for a right knee disability.  The Veteran has contended, however, that in filing his current service connection claim, his intention was to raise a distinct claim of entitlement to service connection for right knee chondromalacia, as opposed to a claim for right knee osteoarthritis, which he maintains was the previously denied claim.  

Regardless of the Veteran's contentions, the Board is not convinced that right knee chondromalacia is a distinct disability from the more general knee disorder claim which was considered and denied in the Board's prior November 2009 decision.  As such, his current claim cannot be considered a separate and distinct claim, but rather a claim to reopen the previously denied claim.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

In Velez the Court of Appeals for Veterans Claims (Court) provided a test to determine when a claim really constitutes a petition to reopen.  Namely, if the evidence "tends to substantiate an element of a previously adjudicated matter," it is a claim to reopen.  Id. at 204.  In the instant case, the Board notes that the November 2009 Board decision included discussion of the Veteran's diagnosed chondromalacia together with his diagnosed degenerative joint disease.  

Accordingly, the Board has construed the current claim on appeal as a petition to reopen a right knee disability, however diagnosed, to specifically include chondromalacia and DJD.  

In May 2011, the Veteran submitted additional relevant evidence in support of his claim, without a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2013).  However, in light of the Board's favorable disposition in reopening his claim, set forth herein, the Veteran is not prejudiced by the Board's review of this new evidence at this time.

The issue of entitlement to service connection for a right knee disability, to include chondromalacia and DJD, on its underlying merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a November 2009 decision, the Board reopened and denied the Veteran's claim of entitlement to service connection for a right knee disorder on its underlying merits.  

2.  Evidence received since the prior, final November 2009 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The November 2009 Board decision that reopened and denied the Veteran's claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).

2.  Evidence received since the November 2009 Board decision is new and material, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of entitlement to service connection for a right knee disability.  As this represents a complete grant of the benefit sought on appeal with respect to petition to reopen his previously denied claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

	New and Material Evidence 

The Veteran seeks to reopen his claim of entitlement to service connection for a right knee disability.  His original claim for service connection for residuals of a right knee condition was denied on the merits by a December 1979 rating decision.  A subsequent petition to reopen the previously denied right knee disability claim was reopened in a November 2009 Board decision.  The Board then proceeded to deny the claim on its underlying merits on the grounds that the evidence did not relate a current right knee disorder to his service.  As the Veteran did not subsequently appeal the Board's November 2009 decision, that decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

The Veteran filed a petition to reopen his previously denied claim for service connection for a right knee disability in February 2010.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the November 2009 Board decision, the relevant evidence of record included the Veteran's service treatment records (STRs); VA treatment records, dated from September 1976 to November 1987; VA examination reports dated in October 1979, May 2004, and October 2005; private treatment records dated from March 20002 to September 2003; and multiple statements from the Veteran dated between August 2003 and September 2009. 

Relevant evidence obtained since the final November 2009 denial of the right knee disability claim has largely included multiple statements from the Veteran dated between June 2010 and May 2011.  In these statements, the Veteran has raised the contention that his current right knee chondromalacia is related to an initial injury incurred during his basic training.  Specifically, the Veteran contended in a May 2011 statement that soon his initial right knee injury actually took place during his basic training, after he was told to let go of an overhead bar, rendering him off balance, and thus injuring his right knee upon hitting the gourd.  He pointed out that he was shown to have of the right knee soon after.  He submitted copies of his STRs, which were already of record, to show that he was found to have chondromalacia of the right knee in June 1974, soon after his alleged in-service injury.  

The Board finds that this additional evidence, consisting of the Veteran's contention regarding the onset of his knee disability, was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's previously denied claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating this claim.  See Shade, 24 Vet. App. at 117-121.  

At the time of the final November 2009 denial, the evidence of record did not contain any indication that the Veteran's current disability was related to an in-service injury that took place during the Veteran's basic training.  Rather, prior evidence of record only attributed the Veteran's disability to a later, September 1975, injury.  The contention regarding this earlier injury was raised for the first time in the Veteran's May 2011 statement.  Moreover, it appears that prior medical opinions of record have not considered the Veteran's reports of earlier injury.  Thus, the Veteran has provided necessary evidence pertaining to the etiology of his claimed right knee disability, and more importantly, has provided a reasonable basis for potentially relating his claimed right knee disability to his service.  Therefore, the Board concludes that the Veteran's claim of entitlement to service connection for a right knee disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened; the appeal is granted to this extent only.



REMAND

Unfortunately the issue of entitlement to service connection for a right knee disability on its underlying merits must be remanded for further evidentiary development.

Upon full review of the record, the Board finds that further VA examination is warranted to address all evidence of record and all contentions raised by the record.  In this regard, the Veteran's right knee was specifically examined during an October 2005 VA examination, at which time a mild chondromalacia of the right knee was diagnosed.  The examiner gave the opinion that the Veteran's right knee chondromalacia was not caused by or a result of his left knee.  The examiner, however, failed to provide a rationale for this opinion.  Moreover, the examiner did not indicate whether the Veteran's right knee disability was aggravated by his service-connected left knee disability.  

Additionally, during a subsequent September 2007 VA examination, the Veteran's diagnosis was noted to be DJD of the right knee.  The examiner noted that the Veteran had a one-time evaluation for stiffness in his knee in 1975, with no effusion and a normal examination.  Thus, the examiner opined that there was no way to connect a one-time event in 1975 to developing arthritis in the knee, shown 30 years later.  The examiner further commented that the DJD represented normal wear and tear and age related changes, and that it was not aggravated by his left knee condition. 

Notably, while the October 2005 VA examination report addressed whether the Veteran's diagnosed right knee chondromalacia was caused by his service-connected left knee disability, the opinion did not address his DJD.  Similarly, while the September 2007 VA examination report addressed the Veteran's DJD, it did not address the Veteran's diagnosed chondromalacia. 

Additionally, there is not an examination report of record addressing the Veteran's more recent contention that his current right knee disability developed as a result of right knee injury that took place during his basic training.  Similarly, neither examination report appears to consider evidence in the Veteran's STRs of right knee disability manifest in June 1974.  For these reasons, the Board finds that neither VA examination report of record is adequate to address the determinative issue of the etiology of the Veteran's claimed right knee disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Accordingly, remand is necessary to afford the Veteran a new VA examination and to obtain a new opinion regarding the nature and etiology of his claimed right knee disability.  

The record indicates that the Veteran has been and may still be incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration provided to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  

Moreover, the VA Adjudication Procedure Manual contains a provision for scheduling examinations for incarcerated veterans.  The Manual calls for the agency of original jurisdiction (AOJ) or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III, Subpart iv.3.A.11.d.

Thus, if the Veteran is currently incarcerated, all reasonable measures should be taken to provide him with this necessary examination in compliance with the procedures outlined in M21-1MR, Part III, Subpart iv.3.A.11.d, as noted herein.  See also Bolton, 8 Vet. App. at 191.

On remand any outstanding VA and/or private treatment records must also be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, whereas the Board has reopened the Veteran's service connection claim for a right knee disability by concluding that new and material evidence has been received, and whereas the AOJ declined to reopen the claim, remand is necessary in order for the AOJ to have the opportunity to readjudicate this claim on its underlying merits so as to avoid any possible prejudice to the Veteran by his losing this initial level of review.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, when the Board reopens a claim, but the RO did not, remand is necessary for RO consideration unless there is a waiver from the appellant, or no prejudice would result from the Board's immediate readjudication of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify whether he had received recent private or VA treatment for his claimed right knee disability.  After obtaining any necessary authorization, request copies of any identified private treatment records dated since September 2003.  Additionally, obtain copies of any identified VA treatment records from indicated VA facilities.  

Ask the Veteran to submit copies of any relevant treatment records in his possession, and inform him that he may obtain and submit identified records himself.

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, determine whether the Veteran is still incarcerated, and if so, attempt to schedule him for a VA examination in accordance with the procedures outlined at M21-1MR, Part III, Subpart iv.3.A.11.d.  If he has been released from incarceration, schedule him for a VA orthopedic examination of his right knee in accordance with regular procedures.  

The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all right knee disabilities, to include chondromalacia and degenerative joint disease, found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disability, to include chondromalacia and degenerative joint disease, had its clinical onset during active service or is related to any in-service event, disease, or injury.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disability, to include chondromalacia and degenerative joint disease, is proximately due to or the result of (caused by) his service-connected left knee disability.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disability, to include chondromalacia and degenerative joint disease, is chronically aggravated (permanently made worse) by his service-connected left knee disability.  

In providing the foregoing opinions, the examiner should address all complaints and findings noted in the Veteran's service treatment records, to include a finding that chondromalacia was present in his right knee in June 1974, as well as the Veteran's lay statements regarding the onset and development of his right knee disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Finally, readjudicate the Veteran's service connection claim on appeal.  If his claim remains denied, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


